GulfMark Offshore Announces Appointment of Vice President – I.T. and Vice President - Americas February 26, 2009 - Houston - GulfMark Offshore, Inc. (NYSE:GLF) announced today the appointment of two new officers that will strengthen its operational and infrastructure capabilities.Bruce Streeter, President and CEO, said:“We are very pleased to fill the following positions with these two exceptional individuals. They both possess the experience and management skill that we need to further develop their respective areas of responsibility.” Mr. David Rosenwasser – Vice President - Americas Mr.
